Citation Nr: 1222962	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, including a herniated disc, as a residual of an injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Appellant had active military service from February 26, 1980, to June 13, 1980, and reportedly additional service after that from 1980 to 1987 in the Army Reserves and National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As support for her claim, the Appellant testified at a videoconference hearing in April 2012 before the undersigned Veterans Law Judge of the Board.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Active military, naval, or air service includes, not only active duty (AD), but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2011).  It also includes disability resulting from injury, though not disease, incurred or aggravated while performing inactive duty training (INACDUTRA).  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).

But to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish they were disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2011); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., AD) does not obviate the need to establish they are also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during inactive service, the record must establish they were disabled from an injury, though, again, not disease, incurred or aggravated during INACDUTRA.  Id.  See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins, 1 Vet. App. at 478.

Further, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

"Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Appellant has asserted in written statements submitted during the course of this appeal, and in her April 2012 videoconference hearing testimony before the Board, that she injured her low back in the first few weeks of basic training in March 1980.  She says she could hardly walk after that injury, that she took over-the-counter medication (Motrin) to try and alleviate her constant pain and discomfort, and that her pain was so bad she had physical therapy and received a limited-duty profile.  She also claims to have continued to experience chronic pain in her low back during the many years since, so continuity of symptomatology, even during her additional service in the reserves and National Guard that she says lasted until 1987, hence, for 7 more years.  She says the only reason she was not treated by doctors during those years and since is because she was unmarried and did not have any health insurance, so had to treat herself as best possible, such as with the over-the-counter medication mentioned.  She adds that she was unable to complete many of the physical fitness tests required for promotion during service, and that, because she was short, she was in the front of the line for marches, so other soldiers often stepped on her.

Her service treatment records (STRs) are unremarkable for complaint, treatment, or diagnosis of a low back disorder.  Of interest, however, is a line-of-duty determination regarding a right leg sprain in June 1992, indicating she was on ACDUTRA.  It therefore appears she had service even beyond 1987, including on ACDUTRA and perhaps also on INACDUTRA.  It therefore is necessary to try and obtain all additional STRs and all additional service personnel records (SPRs) concerning this additional service.  38 C.F.R. § 3.159(c)(2) and (c)(3) (2011).


In this regard, the Board sees that the National Personnel Records Center (NPRC), in March 2010, provided a combination of primary and secondary source documents in response to the RO's request for the Appellant's service records.  The STRs and SPRs included, however, do not appear to be complete.  Thus, on remand, the AMC must make all necessary attempts to obtain any outstanding STRs and SPRs and provide a listing of all periods of qualifying active military service, regardless of whether the Appellant was on AD, ACDUTRA, or INACDUTRA.

Her most recent treatment records in the claims file are private treatment records dated in October 2007.  During treatment the prior year, in March 2006, the treatment provider noted the Appellant had then recently been seen on an emergency basis for her low back disorder at McKenna Hospital.  But, to date, she has not identified McKenna Hospital as a potential source of private treatment records that are relevant to her claim.  Hence, on remand, the AMC should contact her and request that she identify or submit any additional private treatment records and inquire about her treatment at McKenna Hospital.  To this end, the AMC must provide her VA Form 21-4142, Authorization and Consent to Release Information to VA, so VA may obtain these confidential medical records.

A VA compensation examination also is needed to determine the precise nature and etiology of her current low back disorder, considering her claim that she injured her low back during her first few weeks of basic training in March 1980 while on ACDUTRA.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). (discussing the situations and circumstances in which VA should request this examination and opinion).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the NPRC as well as any other appropriate State or Federal agency and the Appellant's Army Reserves or National Guard units, and obtain documented verification of the exact dates she was on AD, ACDUTRA, and INACDUTRA.  If pay records are required to verify all periods of AD, ACDUTRA, or INACDUTRA, obtain these pay records or whatever clarifying information is needed.  If no such clarifying records can be found, or no longer exist, ask for specific documented confirmation of this fact.  And if it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Appellant appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1) (2011).

2.  Inform the Appellant that her most recent private treatment records in her claims file only date up to October 2007, and that one of her private treatment providers noted that she had sought emergency treatment for her low back disorder in 2006 at McKenna Hospital.  Therefore provide her VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any identified relevant private treatment records since 2006.  Also advise her that she may submit these records, herself if she so chooses.  Else, obtain all identified records.  If they are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Appropriately notify her of any inability to obtain any identified records, in accordance with 38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule a VA compensation examination for a medical opinion concerning the precise nature and etiology of the Appellant's low back disorder.  Indicate for the examiner all periods of qualifying active military service, regardless of whether the Appellant was on AD, ACDUTRA or INACDUTRA.

The examination should include all necessary diagnostic testing or evaluation.  It is specifically requested that the examiner respond to the following questions:

(A)  What is the likelihood (very likely, as likely as not, or unlikely) that any current low back disorder incepted during a period of qualifying active military service or is otherwise related or attributable to a period of qualifying active military service, and specifically a result or residual of the Appellant's claimed injury during basic training in March 1980?

(B)  Alternatively, what is the likelihood that any current low back disorder, if pre-existing, nonetheless was aggravated by any period of qualifying active military service, meaning worsened or exacerbated beyond its natural progression?

To the extent the Appellant offers any supporting lay statements during the examination concerning the occurrence of this alleged low back injury during her service and the experiencing of relevant symptoms since, the examiner must remain mindful that the Appellant is competent to make these proclamations.  The examiner therefore must specifically address her allegations that her current low back disorder dates back to her service, and specifically to her purported injury in March 1980 during basic training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

That said, however, her testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether her lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

To facilitate providing responses to the questions posed, the claims file must be made available to the examiner for consideration of the pertinent history.

4.  Then readjudicate the Appellant's claim in light of the additional evidence.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


